O’Donnell, J.,
concurring in part and dissenting in part.
{¶ 18} While I agree with the majority with respect to its findings regarding respondent’s violations of DR 6-101(A)(3) and 7-101(A)(2) and Gov.Bar R. V(4), I do not agree with the sanction imposed.
{¶ 19} As noted in the majority opinion, respondent’s license to practice has been under suspension since December 2, 2005; in this case, he failed to cooperate with the disciplinary process, harmed his clients, and failed to pay restitution. I would therefore impose an indefinite suspension.
O’Connor, J., concurs in the foregoing opinion.